MEMORANDUM**
Delwayne Denny appeals from the sentence imposed upon revocation of his su*656pervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Denny failed to object to his sentence, we review for plain error. See United States v. Garcia, 323 F.3d 1161, 1165 (9th Cir. 2003). We affirm.
Denny contends that the district court erred by imposing a sentence that exceeded the sentencing range recommended by Chapter 7 of the Guidelines Manual because the sentence did not address his alcohol or psychological problems, and because the sentence did not comport with the factors listed in 18 U.S.C. § 3553(a). We disagree.
A review of the record indicates that the sentencing judge considered the Chapter 7 policy statements before revoking Denny’s supervised release. Because the judge considered the Chapter 7 policy statements, he was then free to reject the suggested 4-10 month sentencing range recommended by Chapter 7. See United States v. Tadeo, 222 F.3d 623, 625 (9th Cir.2000). Additionally, we conclude that Denny’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.